722 N.W.2d 894 (2006)
Dorthy GLENN, Personal Representative of the Estate of Andrew Glenn, Deceased, Plaintiff-Appellee,
v.
Hal F. MARTENS, D.O. and Consultants in Arthritis & Allied Conditions, Defendants-Appellants, and
Genesys Regional Medical Center and Hee Dong Park, M.D., Defendants.
Docket No. 131257. COA No. 258233.
Supreme Court of Michigan.
November 3, 2006.
On order of the Court, the application for leave to appeal the April 13, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.